Citation Nr: 0800719	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-33 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
December 4, 2004 to December 9, 2004.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1967 to February 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision by the above Department 
of Veterans Affairs (VA) Medical Center (MC), which is the 
agency of original jurisdiction (AOJ) in this matter.  



FINDINGS OF FACT

1.  The veteran was hospitalized in the skilled nursing 
facility (SNF) of St. Francis Memorial Hospital from December 
4, 2004 to December 9, 2004, for rehabilitation services, 
which were not authorized in advance and were not for a 
continued medical emergency of such a nature that he could 
not have been safely discharged or transferred to a VA or 
other Federal facility.

2.  The care and services rendered to the veteran between 
December 4th and December 9th 2004, were not for the purpose 
of treating an adjudicated service-connected disability.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical services rendered in connection with a private 
hospitalization in the SNF of St. Francis Memorial Hospital 
from December 4, 2004 to December 9, 2004 have not been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1002 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Analysis

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

The record reflects that the veteran reported to the 
emergency room at St. Francis Memorial Hospital of Sarasota, 
a non-VA facility, on November 24, 2004 with complaints of 
low back pain and difficulty walking.  After his condition 
was sufficiently stabilized, he was transferred to the 
skilled nursing facility for physical and occupational 
therapy from December 4, 2004 until December 9, 2004.  
Although the veteran is service-connected for PTSD, as 100 
percent disabling, the record does not establish that the 
treatment the veteran received during this time period was 
authorized in advance and there is no indication of a medical 
emergency.  To that end he does not meet the requirements for 
reimbursement of medical expenses under 38 C.F.R. § 17.120.  

Therefore, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law No. 106-177.  The 
provisions of the Millennium Act became effective as of May 
29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2007).

However, in this case, the veteran does not satisfy at least 
one of the requisite criterion set forth above, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted.  

The relevant facts in this case are not in dispute.  
Pertinent records show that on November 24, 2004, the veteran 
was admitted through the emergency room to St. Francis 
Memorial Hospital for complaints of low back pain and 
difficulty walking.  It was noted that he had initially been 
admitted to another private hospital (San Francisco General 
Hospital) from November 15 to November 19 with the same 
complaints after injuring himself in a fall at a bus stop.  
At that time it was felt that his walking difficulty was 
multifactorial and he was discharged with diagnoses of 
deconditioning, hyponatremia and alcoholism.  Afterwards the 
veteran did not improve and was readmitted through the 
emergency room to St. Francis Memorial hospital on November 
24.  Extensive work-up in the emergency room found the 
veteran febrile with an elevated white blood cell count due 
staphylococcal bacterium, tachycardia and mildly tachypenic.  
He was initially treated with antibiotics.  

An MRI of the lumbar spine on November 26, 2004 showed 
compression fractures of T-12 and L-3 and evidence of 
abscesses.  Because of these findings, and complaints of 
lower extremity weakness, the veteran was evaluated by 
neurosurgery.  It was felt that the veteran had paraparesis 
that could be managed medically with a brace.  His last 
positive blood culture was November 27, 2004 with two 
negative blood cultures on November 29, and November 30.  He 
was running a low grade fever but was otherwise clinically 
stable.  

An additional MRI of the cervical and thoracic spine on 
December 1, 2004 showed slight compression fracture of T7 and 
L1and paravertebral soft tissue masses on the right and left 
consistent with abscess formation.  It was felt that the 
abscesses were small, but if they continued to be bacteremic, 
then aspiration and drainage should be considered.  It was 
noted that the veteran's lower extremity weakness was likely 
secondary to peripheral neuropathy, alcoholic myopathy and 
associated atrophy and weakness.  There was no evidence of 
compressive neuropathy and it was felt the veteran would 
benefit from physical therapy and supportive care.  

On December 4, 2004, the veteran was given a back brace for 
ambulation, discharged from acute medical services, and 
admitted to the skilled nursing facility unit of the hospital 
for physical and occupational therapy.  He did not have 
significant pain at the time.  Diagnoses on admission 
included Methicillin-resistant Staphylococcus aureus 
bacterium; bilateral paravertebral fluid collections, 
suspected abscesses; T7, T12 and L3 compression fractures; 
peripheral neuropathy; alcohol abuse; and anemia.  He was 
later transferred to a nursing home on December 9, 2004.  

The veteran was readmitted to St. Francis Memorial Hospital 
on December 10, 2004 due to a worsening of paravertebral 
abscesses.  Since the VA medical center was on divert, a VA 
social worker agreed to transfer the veteran back to acute 
medical services for further management.  He was discharged 
to the San Francisco VA Medical Center on December 15, 2004.

However in February 2005, it was determined that the veteran 
did not qualify for payment for the private treatment 
provided from December 5, to December 9, 2004 since the care 
and services were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  

It is not disputed that the veteran's initial hospitalization 
in St. Francis Memorial Hospital on November 24, 2004 was 
under emergent conditions, but the veteran remained 
hospitalized beyond when the emergency ended and therefore 
there is no authority for VA to pay St. Francis Memorial 
Hospital after that date.  In fact, on December 4, 2004, the 
was transferred to the SNF, a rehabilitation facility, which 
would not typically be a "facility providing emergency 
care," as required under 38 C.F.R. § 17.1002(a).  There is 
no evidence that in this instance, that the SNF satisfied the 
requirement that the services be provided in a hospital 
emergency department or a similar facility providing 
emergency care, nor is there evidence that emergency 
treatment was provided during this hospitalization. 

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for unauthorized treatment 
beyond the point the veteran was stabilized is prohibited.  
The Board need not go into whether the veteran meets any of 
the other criteria, as the failure to meet one of them 
precludes payment.  Id.  Accordingly, for the reasons stated 
above, reimbursement for medical treatment at St. Francis 
Memorial Hospital from December 4, 2004 to December 9, 2004, 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002, must be denied.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a May 2005 attachment letter, the RO informed the 
appellant of its duty to assist in substantiating the claim 
under the VCAA, and the effect of this duty upon the claim.  
The letter informed the appellant that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  The 
appellant was advised that it was their responsibility to 
send any other medical records supporting the claim, or to 
provide a properly executed release so that VA could request 
the records.  The appellant was essentially asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  The appellant was provided 
opportunities to submit additional evidence.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
the claim has been obtained and associated with the claims 
file, and that the appellant has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The appellant has had 
ample opportunities to meaningfully participate in the 
adjudicative claims process.  Any error or deficiency in this 
regard is harmless, and not prejudicial to the appellant.  

In light of the foregoing, the Board is satisfied that all 
relevant evidence and information have been adequately 
developed to the extent possible.  The relevant hospital 
reports are of record as well as a medical opinion.  The 
appellant has not identified any additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  

Here, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
December 4, 2004 to December 9, 2004 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


